NUMBER 13-00-486-CV
 
                             COURT OF APPEALS
 
                   THIRTEENTH DISTRICT OF TEXAS
 
                                CORPUS CHRISTI
 
 
CARLOS
GUERRA, INDIVIDUALLY, MICHAEL MOORE, 
INDIVIDUALLY, AND GUERRA & MOORE, L.L.P.,                    Appellants,
 
                                                   v.
 
MARK
A. CANTU,                                                                  Appellee.
 
 
                         On appeal from the 93rd  District Court
                                  of Hidalgo County, Texas.
 
 
                                   O P I N I O N
 
                      Before Justices
Dorsey, Hinojosa, and Castillo
Opinion
Per Curiam
 




Appellants, CARLOS GUERRA, INDIVIDUALLY, MICHAEL MOORE, INDIVIDUALLY, AND GUERRA
& MOORE, L.L.P., perfected an appeal from an order entered by the 93rd District Court of Hidalgo County, Texas, in
cause number C-1165-00-B. 
After the record and briefs were filed and after the appeal was abated
for settlement negotiations, appellants filed a motion to dismiss the
appeal.  Appellants request that this
Court dismiss the appeal.
The Court, having
considered the documents on file and appellants= motion to dismiss the appeal, is of the opinion
that the appeal should be reinstated and the motion to dismiss should be
granted.  The appeal in this cause is
hereby REINSTATED.  Appellants= motion to dismiss is
granted, and the appeal is hereby DISMISSED.
PER CURIAM
Do not publish.
Tex. R. App. P. 47.3.
Opinion delivered and filed this
the 20th
day of June, 2002.